DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 4/19/2022.
Claim(s) 1, 10 is/are amended.
Claim(s) 3, 11 is/are canceled.
Applicant’s addition of new claim(s) 17-22 is acknowledged.
Claim(s) 14-16 remain withdrawn.	
Claim(s) 1-2, 4-10, 12-22 is/are pending in this Office Action.
Claim Rejections - 35 USC § 112







Applicant’s amendments filed 4/19/2019, hereafter referred to as Applicant’s amendments, have created rejections under 35 USC 112(b). See below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “wherein the curved turn path causes the vehicle swath to remain in the headland region while the vehicle traverses the curved turn path and the vehicle swath does not travel beyond the exterior boundary of the headland region” is unclear. Specifically, it’s unclear where in the method the limitation, “the vehicle swath does not travel beyond the exterior boundary of the headland region” occurs as it is not clearly linked to the remainder of the claim. For the purposes of examination, the examiner is interpreting the limitation to be, “wherein the curved turn path causes the vehicle swath to remain in the headland region and not travel beyond the exterior boundary of the headland region while the vehicle traverses the curved turn path 
Further regarding claim 17 recites the limitation "the vehicle swath" in the 3rd and 4th to last lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitation to be “a vehicle swath”, instead. 
Regarding claim 19, it is unclear how the claim further limits claim 17 from which it depends. All the limitations of claim 19 appear to be present in claim 17 (3rd-6th last lines of claim 17). Thus, it is unclear how the metes and bounds of claim 19 differ from the metes and bounds of claim 17. For the purposes of examination, claims 17 and 19 will be rejected over prior art together. 
Claims 18, 20-22 are rejected due to their dependency on a rejected base claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“coverage monitor” in claim(s) 10, 12, 13
“headland region identifier” in claims(s) 10
“track path identifier” in claim(s) 10
“turn start intersection point generator” in claims(s) 10
“turn end intersection point generator” in claim(s) 10
“curved turn path generator” in claims(s) 10, 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.












Claims 1-2, 4-10, 12-13, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2020/0064863 A1), hereafter referred to as Tomita, in view of Diekhans et al. (US 2007/0255470 A1), hereafter referred to as Diekhans. 
Regarding claim 1, Tomita teaches method for planning a turn path of a vehicle (“harvester 1”, Fig. 1), the method comprising: 
determining a location (“host vehicle position”, Fig. 2) of the vehicle (“The harvester 1 includes a satellite positioning module 80 that outputs positioning data on the basis of a GPS signal from an artificial satellite GS used in GPS. The harvester 1 has a function for calculating a host vehicle position, which is positional coordinates of a specific part of the harvester 1, from the positioning data”, para. 0059, see also para. 0066 citation below);
determining a location (“position of the other harvester 1”, see para. 0066 citation below) of a second vehicle (“FIG. 19 illustrates a first work vehicle functioning as a master harvester 1m, and a second work vehicle functioning as a slave harvester 1s”, para. 0129, “When a plurality of the harvesters 1, which carry out work travel cooperatively, are incorporated into the work vehicle automatic traveling system, an other vehicle positional relationship calculating unit 56, which calculates the positional relationship between the harvesters 1, is included. The other vehicle positional relationship calculating unit 56 calculates the other vehicle positional relationship, which includes the position of the one harvester 1 (the host vehicle position), the position of the other harvester 1 (an other vehicle position), the travel direction of the one harvester 1, the travel direction of the other harvester 1…When a plurality of harvesters carry out work travel cooperatively, the work state evaluating unit 55 sends the work travel state of the other vehicle to the route element selecting unit 63”, para. 0066);
monitoring a historic path (“work environment”, see para. 0064 citation below, see also para. 0058) traversed by the vehicle from the location of the vehicle and the location of the second vehicle (“In this work vehicle automatic traveling system, an overall travel route is not determined in advance before the work travel in the area CA to be worked. Rather, the travel route can be changed midway through travel in accordance with circumstances such as the work environment of the work vehicle. To that end, a work state evaluating unit 55 that evaluates the state of the harvester 1, the state of the work site, commands from the monitoring party, and so on, and outputs state information, is provided… When the autonomous travel is started from a specified location, a next travel route element, which is to be traveled next, is selected in sequence from the travel route element set by a route element selecting unit 63. An autonomous travel controlling unit 511 generates autonomous travel data on the basis of the selected travel route element and the host vehicle position, so that the vehicle follows that travel route element, and executes the autonomous travel”, para. 0064, “In FIG. 2,…The travel route generating device, the travel route determination device…can be incorporated into a control system of the harvester 1”, para. 0065);
defining a headland region (“outer peripheral area SA”, Fig. 1 and Fig. 3) of one or more headland passes (“the harvester 1 circles the border line of the field three or four times”, see para. 0056 citation below) in a work area (“work site”, see para. 0056 citation below) between an exterior boundary (“border lines of the field”, see para. 0056 citation below) and a headland boundary edge (“ridge”, see para. 0062 citation below) (“The work site where the harvester 1 travels for work is called a field. During harvesting work in the field, the area that the harvester 1 circles the border lines of the field, called a “ridge”, is set as an outer peripheral area SA…To set the outer peripheral area SA, the harvester 1 circles the border line of the field three or four times as initial work travel”, para. 0056, “outer shape data of the field, and particularly outer shape data of the area CA to be worked, which is the unharvested area located on the inner side of the circling travel trajectory, is generated by an outer shape data generating unit 43 on the basis of the travel trajectory. The field is managed by an area setting unit 44, as the outer peripheral area SA and the area CA to be worked, separately”, para. 0062, see Fig. 1-2);
defining a plurality of track paths (“travel route element set in which multiple parallel dividing lines”, see para. 0067 citation below) extending in a generally parallel relationship and having a plurality of track path ends (“an endpoint of a travel route element represented by one straight line” and “an endpoint of a travel route element represented by another straight line”, see para. 0067 citation below) disposed at an inner headland pass (final pass of the “three or four times” that “the harvester 1 circles the border line of the field”, see para. 0056 citation above) of the headland region, the inner headland pass having an edge (“outer shape…of the area CA”, see para. 0062 citation below) defining the headland boundary edge (“The work travel in the area CA to be worked is carried out through autonomous travel. As such, a travel route element set, which is a travel route for travel covering the area CA to be worked (travel that completely covers the work width), is managed by a route managing unit 60. This travel route element set is an aggregate of many travel route elements”, para. 0063, “As an example of the travel route element set, FIG. 3 illustrates a travel route element set in which multiple parallel dividing lines that divide the area CA to be worked into rectangular shapes serve as travel route elements…U-turn travel (e.g., travel that switches the direction by 180°) is carried out in order to move from an endpoint of a travel route element represented by one straight line to an endpoint of a travel route element represented by another straight line”, para. 0067, see Fig. 2-3); 
determining a turn start intersection point (“route changeable point before switching the direction of travel”, see para. 0067 citation below) defined by an intersection of a first track path (“travel route element represented by one straight line”, see para. 0067 citation above) of the plurality of track paths and the inner headland pass at its corresponding edge (“This travel route element set has straight line-shaped travel route elements, each element having two nodes (points on both ends; called “route changeable points”, where the route can be changed, here) connected by a single link, with the elements being arranged in parallel…The normal U-turn travel requires a distance that encloses two or more travel route elements between the route changeable point before switching the direction of travel and the route changeable point after switching the direction of travel”, para. 0067, see Fig. 3);  16Attorney Docket No. P27666-US 
determining a turn end intersection point (“route changeable point after switching the direction of travel”, see para. 0067 citation above) defined by a intersection of a second track path (“travel route element represented by another straight line”, see first para. 0067 citation above) of the plurality of track paths and the inner headland pass at its corresponding edge (see Fig. 3); and 
creating a curved turn path (“U-turn”, Fig. 3) from the turn start intersection point to the turn end intersection point based on the historic path traversed by the vehicle and the second such that a vehicle swath (“work width”, see para. 0063 citation above, see also para. 0056 citation below) remains in the headland region while the vehicle traverses the curved turn path (“When the autonomous travel is started from a specified location, a next travel route element, which is to be traveled next, is selected in sequence from the travel route element set by a route element selecting unit 63. An autonomous travel controlling unit 511 generates autonomous travel data on the basis of the selected travel route element and the host vehicle position, so that the vehicle follows that travel route element, and executes the autonomous travel”, para. 0064, “both route element selecting units 63 have functions for selecting the next travel route elements in consideration of both instances of state information and both host vehicle positions”, para. 0129, see para. 0067 citations above and Fig. 2-3, “When moving from a travel route element for which travel has been completed to the next travel route element, the harvester 1 can execute normal U-turn travel, which is indicated in FIG. 9…If there is a large gap between the travel route element being traveled and the destination travel route element, the harvester 1 makes a turn of approximately 90°, continues straight for a corresponding distance, and then makes another approximately 90° turn.”, para. 0102, wherein “The outer peripheral area SA is used as a movement space for the harvester 1 to unload harvested crops, refuel, and the like, as a space for switching directions, and so on. To set the outer peripheral area SA, the harvester 1 circles the border line of the field three or four times as initial work travel. In the circling travel, the field is worked by an amount equivalent to the work width of the harvester 1 with each pass, and thus the outer peripheral area SA has a width approximately three to four times the work width of the harvester 1”, para. 0056, “movement from one end of one travel route element to one end of another travel route element is executed through U-turn travel in the outer peripheral area”, para. 0015, wherein the “U-turn travel” occurs “in the outer peripheral area” (para. 0015 and Fig. 9) and “the outer peripheral area SA has a width approximately three to four times the work width of the harvester 1” (para. 0056), thus, the “U-turn” traveled by the “harvester 1” occurs within this area and therefore the “work width” remains is this area);
and traversing the curved turn path with the vehicle (“so that the vehicle follows that travel route element, and executes the autonomous travel”, see para. 0064 citation above and Fig. 2). 

Tomita does not explicitly teach creating the curved turn to at least partially follow a curve of the headland boundary edge.
However, Diekhans teaches a method for controlling an agricultural machine systems, comprising:
creating a curved turn path (“turning curves B1, B2, B3” of the “headland track FV”, Fig. 4) to at least partially follow a curve of a headland boundary edge (see inner edge of “headland area VB” in Fig. 4, and “headland areas VB with complication cartographic dimensions”, para. 0120-0121 citation below)
(“a headland track between the working track currently being driven along and the next working track to be driven along is determined--depending on the working track that is currently being driven along, the next working track to be driven along, the geographic data on a headland area, and depending on certain machine parameters of the agricultural machine system--in manner such that the machine system merges into the next working track to be driven along in an optimal manner….The primary machine parameters are the working width and/or the turning radius of the machine system”, para. 0044, “FIG. 4 also shows how, e.g., with three turning curves B1, B2, B3, it is also possible to easily and reliably define headland tracks FV in headland areas VB with complicated cartographic dimensions…Using the inventive dynamic updating of the sequence of headland working steps depending on the specific course of a current headland track, it is possible to always carry out the individual working steps in a manner such that they are synchronized with the headland track”, para. 0120-0121).
All the components are known in Tomita and in Diekhans. Both Tomita and Diekhans teach methods and systems for creating a curved turn path of a vehicle, and both teach traversing the curved turn path with a vehicle (see “FIG. 1 is a combine harvester 1 that includes an inventive control system 2”, para. 0088, “Processor 3 is also coupled with an automatic steering system 9, thereby allowing machine system 1 to automatically drive along the working tracks and headland tracks provided by route planning system 4 and turning maneuver planning module 10”, para. 0097, Diekhans). Tomita teaches creating a “U-turn” (Fig. 3) in an “outer peripheral area SA” (Fig. 1 and Fig. 3) so that a “work width” (para. 0063) of a “harvester 1” (Fig. 1) remains in the “outer peripheral area SA”, and Diekhans teaches creating “turning curves B1, B2, B3” of a “headland track FV” (Fig. 4) so that the “turning curves B1, B2, B3” follow an inner edge of a “headland area VB” (Fig. 4, para. 0120-0121). Diekhans further teaches considering a “working width” (para. 0044) of a “combine harvester 1” (Fig. 1) when creating the “headland track FV” (Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Tomita with the teachings of Diekhans by creating the “U-turn” of Tomita to follow the follow the “complicated cartographic dimensions” of the “headland area VB”, as taught by Diekhans (Fig. 4, para. 0120-0121). The motivation for doing so would be “to always carry out the individual working steps in a manner such that they are synchronized with the headland track” such as one “with complicated cartographic dimensions”, as taught by Diekhans (para. 0120-0121).

Regarding claim 10, Tomita teaches a system for planning a turn path of a vehicle (“harvester 1”, Fig. 1), the system comprising: 
a location-determining receiver (Tomita doesn’t explicitly teach a receiver, however, this limitation is inherent as Tomita teaches a “satellite positioning module 80”, Fig. 1, “that outputs positioning data on the basis of a GPS signal from an artificial satellite GS used in GPS”, para. 0059, thus the GPS signal must be received for the module to output the positioning data) configured to provide location data (“positioning data”, see para. 0059 citation below) of the vehicle for storage in a data storage medium (“memory”, para. 0063) (“The harvester 1 includes a satellite positioning module 80 that outputs positioning data on the basis of a GPS signal from an artificial satellite GS used in GPS. The harvester 1 has a function for calculating a host vehicle position, which is positional coordinates of a specific part of the harvester 1, from the positioning data”, para. 0059, “FIG. 19 illustrates a first work vehicle functioning as a master harvester 1m, and a second work vehicle functioning as a slave harvester 1s”, para. 0129, “When a plurality of the harvesters 1, which carry out work travel cooperatively, are incorporated into the work vehicle automatic traveling system, an other vehicle positional relationship calculating unit 56, which calculates the positional relationship between the harvesters 1, is included. The other vehicle positional relationship calculating unit 56 calculates the other vehicle positional relationship, which includes the position of the one harvester 1 (the host vehicle position), the position of the other harvester 1 (an other vehicle position), the travel direction of the one harvester 1, the travel direction of the other harvester 1…When a plurality of harvesters carry out work travel cooperatively, the work state evaluating unit 55 sends the work travel state of the other vehicle to the route element selecting unit 63”, para. 0066);
a coverage monitor (“work state evaluating unit 55”, Fig. 2, as interpreted under 35 USC 112(f), corresponds to Applicant’s “coverage monitor 60” of the “components of the system 10” of Fig. 2 which “may comprise logical communication paths, physical communication paths, or both. Logical communication paths may comprise communications or links between software modules, instructions or data, whereas physical communication paths may comprise transmission lines, data buses, or communication channels”, para. 0021) configured to monitor a historic path (“work environment”, see para. 0064 citation below, see also para. 0058) traversed by the vehicle via the location data provided by the location-determining receiver and a determined location (“position of the other harvester 1”, see para. 0066 citation above) of a second vehicle (“the other harvester”, see para. 0066 citation above) (“In this work vehicle automatic traveling system, an overall travel route is not determined in advance before the work travel in the area CA to be worked. Rather, the travel route can be changed midway through travel in accordance with circumstances such as the work environment of the work vehicle. To that end, a work state evaluating unit 55 that evaluates the state of the harvester 1, the state of the work site, commands from the monitoring party, and so on, and outputs state information, is provided… When the autonomous travel is started from a specified location, a next travel route element, which is to be traveled next, is selected in sequence from the travel route element set by a route element selecting unit 63. An autonomous travel controlling unit 511 generates autonomous travel data on the basis of the selected travel route element and the host vehicle position, so that the vehicle follows that travel route element, and executes the autonomous travel”, para. 0064, “In FIG. 2,…The travel route generating device, the travel route determination device…can be incorporated into a control system of the harvester 1”, para. 0065);
a headland region identifier (“area setting unit 44”, Fig. 2, , as interpreted under 35 USC 112(f), corresponds to Applicant’s “headland region identifier 78” of the “components of the system 10” of Fig. 2 which “may comprise logical communication paths, physical communication paths, or both. Logical communication paths may comprise communications or links between software modules, instructions or data, whereas physical communication paths may comprise transmission lines, data buses, or communication channels”, para. 0021) configured to establish a headland region (“outer peripheral area SA”, Fig. 1 and Fig. 3) of one or more headland passes (“the harvester 1 circles the border line of the field three or four times”, see para. 0056 citation below) in a work area (“work site”, see para. 0056 citation below) between an exterior boundary (“border lines of the field”, see para. 0056 citation below) and a headland boundary edge (“ridge”, see para. 0062 citation below) defined by the one or more headland passes (“The work site where the harvester 1 travels for work is called a field. During harvesting work in the field, the area that the harvester 1 circles the border lines of the field, called a “ridge”, is set as an outer peripheral area SA…To set the outer peripheral area SA, the harvester 1 circles the border line of the field three or four times as initial work travel”, para. 0056, “outer shape data of the field, and particularly outer shape data of the area CA to be worked, which is the unharvested area located on the inner side of the circling travel trajectory, is generated by an outer shape data generating unit 43 on the basis of the travel trajectory. The field is managed by an area setting unit 44, as the outer peripheral area SA and the area CA to be worked, separately”, para. 0062, see Fig. 1-2);
a track path identifier (“route managing unit 60”, Fig. 2, , as interpreted under 35 USC 112(f), corresponds to Applicant’s “track path identifier 76” of the “components of the system 10” of Fig. 2  which “may comprise logical communication paths, physical communication paths, or both. Logical communication paths may comprise communications or links between software modules, instructions or data, whereas physical communication paths may comprise transmission lines, data buses, or communication channels”, para. 0021) configured to establish a plurality of track paths (“travel route element set in which multiple parallel dividing lines”, see para. 0067 citation below) extending in a generally parallel relationship and having a plurality of track path ends (“an endpoint of a travel route element represented by one straight line” and “an endpoint of a travel route element represented by another straight line”, see para. 0067 citation below) disposed at an inner headland pass (final pass of the “three or four times” that “the harvester 1 circles the border line of the field”, see para. 0056 citation above) of the headland region, the inner headland pass having an edge (“outer shape…of the area CA”, see para. 0062 citation below) defining the headland boundary edge (“The work travel in the area CA to be worked is carried out through autonomous travel. As such, a travel route element set, which is a travel route for travel covering the area CA to be worked (travel that completely covers the work width), is managed by a route managing unit 60. This travel route element set is an aggregate of many travel route elements”, para. 0063, “As an example of the travel route element set, FIG. 3 illustrates a travel route element set in which multiple parallel dividing lines that divide the area CA to be worked into rectangular shapes serve as travel route elements…U-turn travel (e.g., travel that switches the direction by 180°) is carried out in order to move from an endpoint of a travel route element represented by one straight line to an endpoint of a travel route element represented by another straight line”, para. 0067, see Fig. 2-3); 
a turn start intersection point generator (“route managing unit 60”, Fig. 2, , as interpreted under 35 USC 112(f), corresponds to Applicant’s “turn start intersection point generator 42” of the “components of the system 10” of Fig. 2 which “may comprise logical communication paths, physical communication paths, or both. Logical communication paths may comprise communications or links between software modules, instructions or data, whereas physical communication paths may comprise transmission lines, data buses, or communication channels”, para. 0021) configured to determine a turn start intersection point (“route changeable point before switching the direction of travel”, see para. 0067 citation below) defined by an intersection of a first track path (“travel route element represented by one straight line”, see para. 0067 citation above) of the plurality of track paths and the inner headland pass at its corresponding edge (“This travel route element set has straight line-shaped travel route elements, each element having two nodes (points on both ends; called “route changeable points”, where the route can be changed, here) connected by a single link, with the elements being arranged in parallel…The normal U-turn travel requires a distance that encloses two or more travel route elements between the route changeable point before switching the direction of travel and the route changeable point after switching the direction of travel”, para. 0067, see Fig. 3);  16Attorney Docket No. P27666-US 
a turn end intersection point generator (“route managing unit 60”, Fig. 2, , as interpreted under 35 USC 112(f), corresponds to Applicant’s “tum end intersection point generator 48” of the “components of the system 10” of Fig. 2 which “may comprise logical communication paths, physical communication paths, or both. Logical communication paths may comprise communications or links between software modules, instructions or data, whereas physical communication paths may comprise transmission lines, data buses, or communication channels”, para. 0021) configured to determine a turn end intersection point (“route changeable point after switching the direction of travel”, see para. 0067 citation above) defined by a intersection of a second track path (“travel route element represented by another straight line”, see first para. 0067 citation above) of the plurality of track paths and the inner headland pass at its corresponding edge (see Fig. 3); and 
a curved turn path generator (“route managing unit 60”, Fig. 2, , as interpreted under 35 USC 112(f), corresponds to Applicant’s “path generator 54” of the “components of system 10” of Fig. 2 which “may comprise logical communication paths, physical communication paths, or both. Logical communication paths may comprise communications or links between software modules, instructions or data, whereas physical communication paths may comprise transmission lines, data buses, or communication channels”, para. 0021) configured to establish a curved turn path (“U-turn”, Fig. 3) from the turn start intersection point to the turn end intersection point based on the historic path traversed by the vehicle and the second vehicle (“When the autonomous travel is started from a specified location, a next travel route element, which is to be traveled next, is selected in sequence from the travel route element set by a route element selecting unit 63. An autonomous travel controlling unit 511 generates autonomous travel data on the basis of the selected travel route element and the host vehicle position, so that the vehicle follows that travel route element, and executes the autonomous travel”, para. 0064, “both route element selecting units 63 have functions for selecting the next travel route elements in consideration of both instances of state information and both host vehicle positions”, para. 0129, see para. 0067 citations above and Fig. 2-3);
wherein the curved turn path generator is further configured to establish the curved turn path such that a vehicle swath (“work width”, see para. 0063 citation above, see also para. 0056 citation below) remains in the headland region while the vehicle traverses the curved turn path (“When moving from a travel route element for which travel has been completed to the next travel route element, the harvester 1 can execute normal U-turn travel, which is indicated in FIG. 9…If there is a large gap between the travel route element being traveled and the destination travel route element, the harvester 1 makes a turn of approximately 90°, continues straight for a corresponding distance, and then makes another approximately 90° turn.”, para. 0102, wherein “The outer peripheral area SA is used as a movement space for the harvester 1 to unload harvested crops, refuel, and the like, as a space for switching directions, and so on. To set the outer peripheral area SA, the harvester 1 circles the border line of the field three or four times as initial work travel. In the circling travel, the field is worked by an amount equivalent to the work width of the harvester 1 with each pass, and thus the outer peripheral area SA has a width approximately three to four times the work width of the harvester 1”, para. 0056, “movement from one end of one travel route element to one end of another travel route element is executed through U-turn travel in the outer peripheral area”, para. 0015, wherein the “U-turn travel” occurs “in the outer peripheral area” (para. 0015 and Fig. 9) and “the outer peripheral area SA has a width approximately three to four times the work width of the harvester 1” (para. 0056), thus, the “U-turn” traveled by the “harvester 1” occurs within this area and therefore the “work width” remains is this area).
Tomita does not explicitly teach wherein the “route managing unit 60” is separate units (i.e., a track path identifier, a turn start intersection point generator, a turn end intersection point and a curved turn path generator). However, it would have been obvious to one of ordinary skill in the art to separate components as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, making this modification would take only routine skill in the art at the time of filing. 

Tomita does not explicitly teach wherein the curved turn path is established to follow a curve of the edge of the inner headland pass.

However, Diekhans teaches a method for controlling an agricultural machine systems, comprising:
establishing a curved turn path (“turning curves B1, B2, B3” of the “headland track FV”, Fig. 4) to at follow a curve of an edge (see inner edge of “headland area VB” in Fig. 4, and “headland areas VB with complication cartographic dimensions”, para. 0120-0121 citation below) of an inner headland pass (“headland area VB” in Fig. 4, see also “Headland area VB is defined, e.g., for a harvesting machine, by outer edge AK of field S and field edge BK”, para. 0108, Fig. 5)
(“a headland track between the working track currently being driven along and the next working track to be driven along is determined--depending on the working track that is currently being driven along, the next working track to be driven along, the geographic data on a headland area, and depending on certain machine parameters of the agricultural machine system--in manner such that the machine system merges into the next working track to be driven along in an optimal manner….The primary machine parameters are the working width and/or the turning radius of the machine system”, para. 0044, “FIG. 4 also shows how, e.g., with three turning curves B1, B2, B3, it is also possible to easily and reliably define headland tracks FV in headland areas VB with complicated cartographic dimensions…Using the inventive dynamic updating of the sequence of headland working steps depending on the specific course of a current headland track, it is possible to always carry out the individual working steps in a manner such that they are synchronized with the headland track”, para. 0120-0121).
All the components are known in Tomita and in Diekhans. Both Tomita and Diekhans teach methods and systems for creating a curved turn path of a vehicle, and both teach traversing the curved turn path with a vehicle (see “FIG. 1 is a combine harvester 1 that includes an inventive control system 2”, para. 0088, “Processor 3 is also coupled with an automatic steering system 9, thereby allowing machine system 1 to automatically drive along the working tracks and headland tracks provided by route planning system 4 and turning maneuver planning module 10”, para. 0097, Diekhans). Tomita teaches creating a “U-turn” (Fig. 3) in an “outer peripheral area SA” (Fig. 1 and Fig. 3) so that a “work width” (para. 0063) of a “harvester 1” (Fig. 1) remains in the “outer peripheral area SA”, and Diekhans teaches creating “turning curves B1, B2, B3” of a “headland track FV” (Fig. 4) so that the “turning curves B1, B2, B3” follow an inner edge of a “headland area VB” (Fig. 4, para. 0120-0121). Diekhans further teaches considering a “working width” (para. 0044) of a “combine harvester 1” (Fig. 1) when creating the “headland track FV” (Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Tomita with the teachings of Diekhans by creating the “U-turn” of Tomita to follow the follow the “complicated cartographic dimensions” of the “headland area VB”, as taught by Diekhans (Fig. 4, para. 0120-0121). The motivation for doing so would be “to always carry out the individual working steps in a manner such that they are synchronized with the headland track” such as one “with complicated cartographic dimensions”, as taught by Diekhans (para. 0120-0121).

Regarding claims 17 and 19, as far as they are definite, Tomita teaches method for planning a turn path of a vehicle (“harvester 1”, Fig. 1), the method comprising: 
determining a location (“host vehicle position”, Fig. 2) of the vehicle (“The harvester 1 includes a satellite positioning module 80 that outputs positioning data on the basis of a GPS signal from an artificial satellite GS used in GPS. The harvester 1 has a function for calculating a host vehicle position, which is positional coordinates of a specific part of the harvester 1, from the positioning data”, para. 0059, see also para. 0066 citation below);
determining a location (“position of the other harvester 1”, see para. 0066 citation below) of a second vehicle (“FIG. 19 illustrates a first work vehicle functioning as a master harvester 1m, and a second work vehicle functioning as a slave harvester 1s”, para. 0129, “When a plurality of the harvesters 1, which carry out work travel cooperatively, are incorporated into the work vehicle automatic traveling system, an other vehicle positional relationship calculating unit 56, which calculates the positional relationship between the harvesters 1, is included. The other vehicle positional relationship calculating unit 56 calculates the other vehicle positional relationship, which includes the position of the one harvester 1 (the host vehicle position), the position of the other harvester 1 (an other vehicle position), the travel direction of the one harvester 1, the travel direction of the other harvester 1…When a plurality of harvesters carry out work travel cooperatively, the work state evaluating unit 55 sends the work travel state of the other vehicle to the route element selecting unit 63”, para. 0066);
monitoring a historic path (“work environment”, see para. 0064 citation below, see also para. 0058) traversed by the vehicle from the location of the vehicle and the location of the second vehicle (“In this work vehicle automatic traveling system, an overall travel route is not determined in advance before the work travel in the area CA to be worked. Rather, the travel route can be changed midway through travel in accordance with circumstances such as the work environment of the work vehicle. To that end, a work state evaluating unit 55 that evaluates the state of the harvester 1, the state of the work site, commands from the monitoring party, and so on, and outputs state information, is provided… When the autonomous travel is started from a specified location, a next travel route element, which is to be traveled next, is selected in sequence from the travel route element set by a route element selecting unit 63. An autonomous travel controlling unit 511 generates autonomous travel data on the basis of the selected travel route element and the host vehicle position, so that the vehicle follows that travel route element, and executes the autonomous travel”, para. 0064, “In FIG. 2,…The travel route generating device, the travel route determination device…can be incorporated into a control system of the harvester 1”, para. 0065);
defining a headland region (“outer peripheral area SA”, Fig. 1 and Fig. 3) of one or more headland passes (“the harvester 1 circles the border line of the field three or four times”, see para. 0056 citation below) in a work area (“work site”, see para. 0056 citation below) between an exterior boundary (“border lines of the field”, see para. 0056 citation below) and a headland boundary edge (“ridge”, see para. 0062 citation below) (“The work site where the harvester 1 travels for work is called a field. During harvesting work in the field, the area that the harvester 1 circles the border lines of the field, called a “ridge”, is set as an outer peripheral area SA…To set the outer peripheral area SA, the harvester 1 circles the border line of the field three or four times as initial work travel”, para. 0056, “outer shape data of the field, and particularly outer shape data of the area CA to be worked, which is the unharvested area located on the inner side of the circling travel trajectory, is generated by an outer shape data generating unit 43 on the basis of the travel trajectory. The field is managed by an area setting unit 44, as the outer peripheral area SA and the area CA to be worked, separately”, para. 0062, see Fig. 1-2);
defining a plurality of track paths (“travel route element set in which multiple parallel dividing lines”, see para. 0067 citation below) extending in a generally parallel relationship and having a plurality of track path ends (“an endpoint of a travel route element represented by one straight line” and “an endpoint of a travel route element represented by another straight line”, see para. 0067 citation below) disposed at an inner headland pass (final pass of the “three or four times” that “the harvester 1 circles the border line of the field”, see para. 0056 citation above) of the headland region, the inner headland pass having an edge (“outer shape…of the area CA”, see para. 0062 citation below) defining the headland boundary edge (“The work travel in the area CA to be worked is carried out through autonomous travel. As such, a travel route element set, which is a travel route for travel covering the area CA to be worked (travel that completely covers the work width), is managed by a route managing unit 60. This travel route element set is an aggregate of many travel route elements”, para. 0063, “As an example of the travel route element set, FIG. 3 illustrates a travel route element set in which multiple parallel dividing lines that divide the area CA to be worked into rectangular shapes serve as travel route elements…U-turn travel (e.g., travel that switches the direction by 180°) is carried out in order to move from an endpoint of a travel route element represented by one straight line to an endpoint of a travel route element represented by another straight line”, para. 0067, see Fig. 2-3); 
determining a turn start intersection point (“route changeable point before switching the direction of travel”, see para. 0067 citation below) defined by an intersection of a first track path (“travel route element represented by one straight line”, see para. 0067 citation above) of the plurality of track paths and the inner headland pass at its corresponding edge (“This travel route element set has straight line-shaped travel route elements, each element having two nodes (points on both ends; called “route changeable points”, where the route can be changed, here) connected by a single link, with the elements being arranged in parallel…The normal U-turn travel requires a distance that encloses two or more travel route elements between the route changeable point before switching the direction of travel and the route changeable point after switching the direction of travel”, para. 0067, see Fig. 3);  16Attorney Docket No. P27666-US 
determining a turn end intersection point (“route changeable point after switching the direction of travel”, see para. 0067 citation above) defined by a intersection of a second track path (“travel route element represented by another straight line”, see first para. 0067 citation above) of the plurality of track paths and the inner headland pass at its corresponding edge (see Fig. 3); and 
creating a curved turn path (“U-turn”, Fig. 3) from the turn start intersection point to the turn end intersection point based on the historic path traversed by the vehicle and the second vehicle, wherein the curved turn path causes a vehicle swath (“work width”, see para. 0063 citation above, see also para. 0056 citation below) to remain in the headland region while the vehicle traverses the curved turn path and the vehicle swath does not travel beyond the exterior boundary of the headland region (“When the autonomous travel is started from a specified location, a next travel route element, which is to be traveled next, is selected in sequence from the travel route element set by a route element selecting unit 63. An autonomous travel controlling unit 511 generates autonomous travel data on the basis of the selected travel route element and the host vehicle position, so that the vehicle follows that travel route element, and executes the autonomous travel”, para. 0064, “both route element selecting units 63 have functions for selecting the next travel route elements in consideration of both instances of state information and both host vehicle positions”, para. 0129, see para. 0067 citations above and Fig. 2-3, “When moving from a travel route element for which travel has been completed to the next travel route element, the harvester 1 can execute normal U-turn travel, which is indicated in FIG. 9…If there is a large gap between the travel route element being traveled and the destination travel route element, the harvester 1 makes a turn of approximately 90°, continues straight for a corresponding distance, and then makes another approximately 90° turn.”, para. 0102, wherein “The outer peripheral area SA is used as a movement space for the harvester 1 to unload harvested crops, refuel, and the like, as a space for switching directions, and so on. To set the outer peripheral area SA, the harvester 1 circles the border line of the field three or four times as initial work travel. In the circling travel, the field is worked by an amount equivalent to the work width of the harvester 1 with each pass, and thus the outer peripheral area SA has a width approximately three to four times the work width of the harvester 1”, para. 0056, “movement from one end of one travel route element to one end of another travel route element is executed through U-turn travel in the outer peripheral area”, para. 0015, wherein the “U-turn travel” occurs “in the outer peripheral area” (para. 0015 and Fig. 9) and “the outer peripheral area SA has a width approximately three to four times the work width of the harvester 1” (para. 0056), thus, the “U-turn” traveled by the “harvester 1” occurs within this area and therefore the “work width” remains is this area);
and traversing the curved turn path with the vehicle (“so that the vehicle follows that travel route element, and executes the autonomous travel”, see para. 0064 citation above and Fig. 2). 

Tomita does not explicitly teach creating the curved turn to at least partially follow a curve of the headland boundary edge.

However, Diekhans teaches a method for controlling an agricultural machine systems, comprising:
creating a curved turn path (“turning curves B1, B2, B3” of the “headland track FV”, Fig. 4) to at least partially follow a curve of a headland boundary edge (see inner edge of “headland area VB” in Fig. 4, and “headland areas VB with complication cartographic dimensions”, para. 0120-0121 citation below)
(“a headland track between the working track currently being driven along and the next working track to be driven along is determined--depending on the working track that is currently being driven along, the next working track to be driven along, the geographic data on a headland area, and depending on certain machine parameters of the agricultural machine system--in manner such that the machine system merges into the next working track to be driven along in an optimal manner….The primary machine parameters are the working width and/or the turning radius of the machine system”, para. 0044, “FIG. 4 also shows how, e.g., with three turning curves B1, B2, B3, it is also possible to easily and reliably define headland tracks FV in headland areas VB with complicated cartographic dimensions…Using the inventive dynamic updating of the sequence of headland working steps depending on the specific course of a current headland track, it is possible to always carry out the individual working steps in a manner such that they are synchronized with the headland track”, para. 0120-0121).
All the components are known in Tomita and in Diekhans. Both Tomita and Diekhans teach methods and systems for creating a curved turn path of a vehicle, and both teach traversing the curved turn path with a vehicle (see “FIG. 1 is a combine harvester 1 that includes an inventive control system 2”, para. 0088, “Processor 3 is also coupled with an automatic steering system 9, thereby allowing machine system 1 to automatically drive along the working tracks and headland tracks provided by route planning system 4 and turning maneuver planning module 10”, para. 0097, Diekhans). Tomita teaches creating a “U-turn” (Fig. 3) in an “outer peripheral area SA” (Fig. 1 and Fig. 3) so that a “work width” (para. 0063) of a “harvester 1” (Fig. 1) remains in the “outer peripheral area SA”, and Diekhans teaches creating “turning curves B1, B2, B3” of a “headland track FV” (Fig. 4) so that the “turning curves B1, B2, B3” follow an inner edge of a “headland area VB” (Fig. 4, para. 0120-0121). Diekhans further teaches considering a “working width” (para. 0044) of a “combine harvester 1” (Fig. 1) when creating the “headland track FV” (Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Tomita with the teachings of Diekhans by creating the “U-turn” of Tomita to follow the follow the “complicated cartographic dimensions” of the “headland area VB”, as taught by Diekhans (Fig. 4, para. 0120-0121). The motivation for doing so would be “to always carry out the individual working steps in a manner such that they are synchronized with the headland track” such as one “with complicated cartographic dimensions”, as taught by Diekhans (para. 0120-0121).

Regarding claim 2, and regarding claim 18 as far as it is definite, Tomita further teaches wherein defining the headland region of one or more headland passes includes defining the one or more headland passes along and inside of the exterior boundary line of the headland region (wherein where “the harvester 1 circles the border lines of the field”, para. 0056, is defined as along and inside the “outer shape…of the field”, para. 0062, see para. 0056 and 0062 and Fig. 1-3).

Regarding claim 4, and regarding claim 20 as far as it is definite, Tomita further teaches wherein the first track path is immediately adjacent to the second track path (wherein the “travel route element represented by one straight line” is immediately adjacent to the “travel route element represented by another straight line”, para. 0067, see Fig. 3).

Regarding claims 5 and 12, and regarding claim 21 as far as it is definite, Tomita further teaches determining whether to turn to the right or left to track the second track path based at least partially on the coverage by the vehicle (“The selection of the next travel route element to be traveled is made by the route element selecting unit 63. In this embodiment, basic priority levels for selecting the travel route element is set. In these basic priority levels, the priority level of a properly-distanced travel route element is set to be the highest…Although the movement to the next travel route element can be made in either the left or right direction, a rule that prioritizes movement to a travel route element to the left or movement to a travel route element to the right is employed in accordance with conventional work customs. Thus in the example illustrated in FIG. 8, the harvester 1 located at route number 14 selects the travel route element having a route number of 17 as the travel route element to be traveled to next. The priority level setting is carried out when the harvester 1 enters a new travel route element”, para. 0103, Fig. 8).  

Regarding claim 6, and regarding claim 22 as far as it is definite, Tomita further teaches wherein the first track path is spaced from the second track path by at least one intervening path (“two spaces to the left and right”, see para. 0103 citation below, and “route numbers 15-16”, Fig. 8) generally parallel to the first track path and the second track path (“The selection of the next travel route element to be traveled is made by the route element selecting unit 63. In this embodiment, basic priority levels for selecting the travel route element is set. In these basic priority levels, the priority level of a properly-distanced travel route element is set to be the highest…when moving to the next travel route element, normal U-turn travel, which has a short travel distance, also has a short travel time and is therefore efficient. Accordingly, the priority level is set to the highest level (priority level=1) for the travel route elements that skip two spaces to the left and right”, para. 0103, see Fig. 8).  

Regarding claim 7, Tomita further teaches determining whether to skip the at least one intervening path to track the second track path based on the historic path traversed by the vehicle and the second vehicle (“skip two spaces”, see para. 0103 citation above in the rejection to claim 6).

Regarding claim 8, Tomita further teaches: 
determining coverage by at least one of the vehicle and the second vehicle in an adjacent track path (“route number 17”, Fig. 10) on a right side or a left side of the vehicle (“A travel route element that has already been selected, i.e., a travel route element for which work has been completed is, as a rule, prohibited from being selected. Thus as illustrated in FIG. 10, if, for example, route number 11 or route number 17, which have priority levels of 1, are already-worked sites (already-harvested sites), the harvester 1 located at route number 14 selects the travel route element having a route number of 18, which has a priority level of 2, as the travel route element to be traveled next”, para. 0104 Fig. 10); 
and one of:
skipping at least one right side intervening path based on coverage by the at least one of the vehicle and the second vehicle on the right side of the vehicle; and
skipping at least one left side intervening path (“route numbers 15-16”, Fig. 10) based on coverage by the at least one of the vehicle and the second vehicle on the left side of the vehicle.

Regarding claim 9, Tomita further teaches wherein the curved turn path comprises a transitional turn path portion (“straight for a corresponding distance”, see para. 0102 citation below, Fig. 9), each of the plurality of track paths comprises a track spacing (“work width”, see para. 0063 citation in the rejection to claim 1), and creating the curved turn path comprises spacing the transitional turn path portion from the headland boundary edge by at least half of the track spacing (“When moving from a travel route element for which travel has been completed to the next travel route element, the harvester 1 can execute normal U-turn travel, which is indicated in FIG. 9…If there is a large gap between the travel route element being traveled and the destination travel route element, the harvester 1 makes a turn of approximately 90°, continues straight for a corresponding distance, and then makes another approximately 90° turn.”, para. 0102, wherein the “U-turn travel” occurs “in the outer peripheral area”, para. 0015 and Fig. 9, thus, the “straight…corresponding distance” traveled by the “harvester 1” occurs within this area and is therefore spaced from the “outer peripheral area SA” by at least one “work width”).

Regarding claim 13, Tomita further teaches wherein the second intersection point generator cooperates with the coverage monitor to determine whether to skip (“skip two spaces”, see para. 0103 citation below) an intervening path (“route number 15”, Fig. 8) disposed adjacent to the first track path (“The selection of the next travel route element to be traveled is made by the route element selecting unit 63. In this embodiment, basic priority levels for selecting the travel route element is set. In these basic priority levels, the priority level of a properly-distanced travel route element is set to be the highest…when moving to the next travel route element, normal U-turn travel, which has a short travel distance, also has a short travel time and is therefore efficient. Accordingly, the priority level is set to the highest level (priority level=1) for the travel route elements that skip two spaces to the left and right”, para. 0103, see Fig. 8).  	
Response to Arguments












Applicant's arguments filed 4/19/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, page 8, 
“However, Diekhans fails to teach creating a curved turn path “such that the vehicle swath remains in the headland region while the vehicle traverses the curved turn path,” as required by claims 1 and 10, as admitted herein. Paragraphs [0120] and [0121] merely provide “turning curves B1, B2, B3 to “define headland tracks Fy in the headland areas VB” and does not teach creating a curved turn path that “follow[s] a curve of” the headland boundary edge, as required by claims 1 and 10, as amended herein.”
Applicant further asserts, pages 8-9, that Diekhans “teaches away from the curved turn path FV being created ““such that the vehicle swath remains in the headland region while the vehicle traverses the curved turn path,” as required by claims 1 and 10”. 

The examiner disagrees with these assertions. As stated above in the 35 USC 103 section of this Office action, and in the non-final rejection mailed 5/20/2020 (pg. 19), Tomita is relied upon to teach the limitation “such that the vehicle swath remains in the headland region while the vehicle traverses the curved turn path,” as required by claims 1 and 10. Diekhans is not relied upon to teach these limitations. 
Further, Diekhans explains that “FIG. 3 is a depiction of a section of a field with several working tracks and two different headland tracks” and “FIG. 4 is a depiction of a section of a field with several working tracks and one headland track” (para. 0080-0081), and points to Figs. 3-4 as showing “how, when working tracks FN are bypassed, headland tracks FV must have different paths, so that the machine system can travel along the edge of the field in headland area VB from the previous working track to the next working track” (para. 0104). In the rejections under 35 USC 103, the examiner relies on Fig. 4 of Diekhans which “shows how, e.g., with three turning curves B1, B2, B3, it is also possible to easily and reliably define headland tracks FV in headland areas VB with complicated cartographic dimensions” (para. 0120). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), and "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant further asserts, page 9, 
“As illustrated by Diekhans above, the curved turn path FV of Diekhans clearly extends outside of the headland boundary (outer edges of the field S). Accordingly, Diekhans, like Tomita, fails to teach “creating a curved turn path ... to at least partially follow a curve of the headland boundary edge such that a vehicle swath remains in the headland region while the vehicle traverses the curved turn path,” as required by claim 1, as amended herein. Further, Diekhans cannot be combined with Tomita to render obvious claims 1 and 10, as amended herein, because Diekhans teaches away from the claim element of the “vehicle swath remain[ing] in the headland region while the vehicle traverses the curved turn path,” as required by claims 1 and 10, as admitted herein.”

The examiner disagrees with these assertions. As stated above in the 35 USC 103 section of this Office action, and in the non-final rejection mailed 5/20/2020 (pg. 20), Diekhans teaches the limitation “creating a curved turn path ... to at least partially follow a curve of the headland boundary edge” as required by amended claim 1. Further, as previously stated in the combination of Tomita and Diekhans in the 35 USC 103 section of this Office action, the examiner states, “Diekhans further teaches considering a “working width” (para. 0044) of a “combine harvester 1” (Fig. 1) when creating the “headland track FV” (Fig. 4)”. It can be seen in Fig. 4 of Diekhans (reproduced below) that the curved turn path FV “at least partially follow[s] a curve of the headland boundary edge” as required by amended claim 1. Further, Diekhans explains that “FIG. 4 also shows how, e.g., with three turning curves B1, B2, B3, it is also possible to easily and reliably define headland tracks FV in headland areas VB with complicated cartographic dimensions” (para. 0120). Diekhans elaborates on this method in at least Fig. 9 and at least para. 0118. 
Thus, Tomita in combination with Diekhans teach all the limitations of the amended independent claims. 


    PNG
    media_image1.png
    370
    500
    media_image1.png
    Greyscale


Conclusion	




The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  
Wolters et al. (US 2017/0300064 A1) teach “the travel path estimates for each of the splayed options 79 generated at 53 (FIG. 5) may be generated for further analysis. Those skilled in the art will recognize that headland passes 71 allow the machine to have room to make turns at the ends of parallel passes 72” (para. 0052)
Bunderson et al. (US 2017/0202131 A1) teach “In some embodiments, headlands 86 may be taken into consideration when creating the non-continuous curvature path 130 (e.g., by generating an end-of-row turn path 94 that remains within the headlands 86)” (para. 0054)
The examiner further points to prior art made of record in previous Office actions (previous Notice of References Cited):
Dix (US 2008/0249692) teaches “The control system uses the stored headland swath 50 information to ensure that the end of row turn is only made in the headland swath 50 area and does not cross outside of the boundaries into work area 52” (para. 0041)
Hiramatsu (US 2019/0227561 A1) teaches “in a case where the autonomous travel work vehicle 1 travels or turns in the headlands HB or in the side margins HC, the width that helps prevention of travel of the work machine out of the field is calculated as a minimum set width” (para. 0111)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665